Title: To Thomas Jefferson from Robert Montgomery, 21 August 1790
From: Montgomery, Robert
To: Jefferson, Thomas


 Alicante, 21 Aug. 1790. He has corresponded constantly with Mr. Carmichael and given him all the useful information possible about “Our Commercial and political affairs on this coast of the Mediteranean,” and did not trouble TJ since his letter of 15 Oct. 1787. Duty and inclination prompt him to congratulate TJ and the country on his appointment. “The Algerians continue to cruise on this coast, but the vessels they employ … are so small as not to be able to keep the sea above three months during the Summer, and none of them would be equal force to one of ours mounting ten or twelve guns. Indeed, for the most part they are but boats with two or four guns and a number of Men, their large Vessels being at present in the Turkish service and entirely out of the way of Our trade. Their success in cruising  on this coast for some years past has been so very little as not to pay one quarter part of the expence of their Armaments. We have now about Sixteen prisoners at Algiers who from their own accounts are the least uncomfortable of any in that situation.—The Portuguese Squadron are pretty constant cruising within the Streights mouth. Their principle object seems to be that of preventing the enemys corsairs getting into the Atlantic. The Spanish Armaments continue notwithstanding they have ceded their claim of Nootka sound and given up the two Vessels taken there. The remaining Demands of Britain I believe is a commercial treaty in which they could not succeed in a friendly negociation proposed through Mr. Eden.” As appointment of consuls is now in TJ’s hands, he reminds him that such is needed on this coast perhaps more than in any other part of Europe. He trusts that his long services will recommend him to first consideration. As “you did me the honour to mention in your Letter of the tenth of September, that a letter addressed to Mr. Jay on that subject would suffice, but your being now in the office he then exercised, I beg leave to address this to your self.” [In postscript:] “It had been reported some time since that Muly Azid the Young Emperor of Morroco, was Poisond: but without foundation and he is now said to be before Ceuta with a very large Armey.-Last post from Madrid brings advice that a very considerable part of that city was on fire and burning when the post came away. The Damage will be to individuals only.”
